Citation Nr: 1620769	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-17 521	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for hearing loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1966 and from September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2013 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the hearing transcript has been associated with the claims file.

At the time of the Veteran's April 2015 hearing, the AOJ certified the issue of entitlement to a TDIU despite that it had not yet finished development with regard to the Veteran's claim of entitlement to that claim, which was denied in the August 2013 rating decision.  Therefore, the appeal had not been perfected at that time.  However, the appeal was later perfected in February 2016, and the Veteran requested a videoconference hearing.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  Here, although the AOJ has not yet followed all of the regular procedural requirements, because the Board is remanding the issue for development consistent with the Veteran's due process hearing rights, the Board finds its exercise of jurisdiction over that claim to be both appropriate and non-prejudicial.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (finding that due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015); Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009); cf. Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 2015, prior to promulgation of a decision on the issue of entitlement to reopen a claim of service connection for PTSD on the basis of new and material evidence, the Veteran withdrew his appeal.

2. The Veteran's diagnosed bilateral hearing loss is related to his active duty service.

3. The Veteran's tinnitus is related to his active duty service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's petition to reopen his service connection for PTSD on the basis of new and material evidence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3. The Veteran's bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Service Connection Claim PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

The Veteran submitted a signed written statement on April 15, 2015 requesting that the appeal regarding new and material evidence to reopen the Veteran's PTSD claim be withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's petition to reopen his claim of service connection for PTSD.  As there remain no allegations of errors of fact or law for appellate consideration, the claim is hereby dismissed.


II. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  The Board notes that where, as here, the Veteran's service treatment records are confirmed to have been lost in the 1973 fire at the National Personal Records Center (NPRC), the Board has a heightened duty to consider the "benefit of the doubt" doctrine.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Part III, below will discuss rules of law specific to service connection claims for hearing loss and tinnitus, and will apply the evidentiary standards above to the Veteran's claims.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Bilateral Hearing Loss

Impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, the Veteran underwent a VA examination in February 2009.  At this examination the VA examiner diagnosed bilateral sensorineural hearing loss.  His audiogram results indicated that in each ear the Veteran's auditory thresholds at 2000 Hz, 3000 Hz, and 4000 Hz were over 26 decibels.  She also noted a complaint of recurrent bilateral tinnitus by the Veteran.  The Veteran reported that his tinnitus "comes and goes" and that sometimes it sounds like a helicopter when he lies down.  The Veteran further reported that sometimes voices sound distorted to him. As to onset of tinnitus and hearing loss, the Veteran stated that he had it for several years, but that he was not sure when or how many years.  He further reported that in service he was a powder kegman for a 6 inch gun, and that he was a machinist mate exposed to engine room noise.  He did not use ear protection during service.  Post-service, the Veteran reported working in a plywood factory with hearing protection, but denied recreational noise exposure.  However the examiner stated she could not provide a non-speculative etiology opinion as to the Veteran's bilateral hearing loss and tinnitus because the Veteran's claims file was unavailable for review at that time.

The same VA examiner attempted to provide an etiology opinion after review of the claims file in April 2009.  However, she noted that the Veteran did not receive an audiogram test upon entrance or exit from service.  She states that she still could not provide an etiology opinion without resort to speculation because the Veteran reported significant noise exposure without ear protection in service, but also reported some occupational noise exposure with ear protection after service, and could not remember when his tinnitus and hearing loss began.

At his hearing, the Veteran reported that while working on a Navy ship, he worked in the engine room with generators in service, that he would work in the engine room approximately eight to ten hours a day, and that he experienced ringing in his ears and difficulty hearing during service.  This is consistent with the Veteran's personnel records, which indicate that he served as naval seaman and marine mechanic.  He did not seek out medical treatment because at the time he was not sure what was going on and thought his symptoms would go away.  However, his symptoms continued on and off after service.  The Veteran did not get hearing aids until 2009, and his wife began to notice his hearing loss was an issue in 2007.  The Veteran stated that he only sought treatment "after it got worse."  He also reported that for most of his adult life, he was an auto mechanic, and that his job was not excessively noisy.  This is consistent with the reported employment history on the Veteran's Social Security Administration (SSA) documents and his VA treatment records.

As a preliminary matter, the Board finds the February 2009 VA examination to be probative insofar as it diagnoses the Veteran with bilateral sensorineural hearing loss.  Therefore, the first element of a service connection claim is satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, because the symptoms of hearing issues are readily observable and do not require specialized medical knowledge, the Veteran is competent to state that he began having hearing issues during and since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Board finds the Veteran's lay statements as to his hearing loss symptoms, hearing loss onset, and post-service noise exposure to be credible, because it consistent with the nature of his service, as well as his VA treatment records and SSA records.  See Walker, supra.

Although the Board acknowledges that the Veteran reported some post-service noise exposure working at a plywood factory for 8 years, the Veteran reported that he used ear protection at that job, in contrast to his in-service noise exposure.  Moreover, given the significance of the in-service noise exposure of a minimum of eight to ten hours a day of engine machinery as well as firearms, the Board finds that the benefit of the doubt rule is applicable to the nexus element of service connection, as the evidence in favor of granting service connection and evidence supporting a denial of service connection are at least equal.  Accordingly, service connection is warranted here.


B. Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, the Veteran was exposed to acoustic trauma in service.  He reported tinnitus at his February 2009 VA examination and his Board hearing in April 2015.  Moreover the Veteran's VA treatment records from the Gainesville VA Medical Center (VAMC) contain complaints of ringing in his ears as early as June 2008.  

As for the Veteran's competency to report tinnitus, the Board finds that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); see also Walker, supra.

Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is no conflicting evidence of record regarding onset and continuity of tinnitus symptoms since service, the Board finds that the Veteran's reports as to the onset and continuity of tinnitus symptoms is credible.  Accordingly, service connection is warranted here.
ORDER

The petition to reopen the Veteran's claim of service connection for PTSD on the basis of new and material evidence is dismissed.

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

On the Veteran's February 2016 substantive appeal of the AOJ's August 2013 denial of entitlement to a TDIU, the Veteran indicated that he would like a videoconference hearing before the Board.  The Veteran has not been afforded the requested hearing, nor has he been notified of receipt of his hearing request in any manner.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the earliest available opportunity on the issue of entitlement to a TDIU.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


